Exhibit 99.1 NOBLE CORPORATION AND SUBSIDIARIES FLEET STATUS REPORT - July 6, 2011 Approximate actual & estimated unpaid down time days * RIG RIG DESIGN YEAR BUILT / REBUILT WATER DEPTH LOCATION OPERATOR ESTIMATED CONTRACT START DATE ESTIMATED CONTRACT EXPIRATION DATE FULL CONTRACT DAYRATE ($000) COMMENTS 2Q-11 3Q-11 3Q-11 4Q-11 A A E E This fleet status report contains information on contracts and letters of intent or awards with our customers. Letters of intent or awards are noted in the comments section and may not result in an actual drilling contract. The information contained in this fleet status report is as of the date of the report only and is subject to change without notice to the recipient, and we assume no duty to update any portion of the information contained herein. This fleet status report contains statements that are not historical facts, which are “forward-looking statements” within the meaning of the U.S. federal securities laws. Forward-looking statements include, but are not limited to, statements about estimated duration of client contracts, contract dayrate amounts, future contract commencement dates, shipyard projects, our business, financial performance and prospects. Although we believe that the expectations reflected in such forward-looking statements are reasonable, we cannot assure you that such expectations will prove to have been correct. Various factors could cause actual results to differ materially. Full Contract Dayrate reflects the full daywork operating rate payable to the Company by the operator as provided in the applicable drilling contract unless otherwise specified. The average dayrate over the term of the contract will be lower and could be substantially lower. The actual average dayrate will depend upon a number of factors (rig downtime, suspension of operations, etc.) including some beyond our control. Our client contracts and operations are generally subject to a number of risks and uncertainties. We discuss these factors, including risks, uncertainties and assumptions concerning actions by our clients, governments and other third parties, drilling activity levels, market conditions, operational difficulties, weather related events and other matters, from time to time in our filings with the U.S. Securities and Exchange Commission (“SEC”), which we urge you to review and which are available free of charge on the SEC’s Web site at www.sec.gov. U.S. Gulf of Mexico Semisubmersibles (7) Noble Danny Adkins (i) Bingo 9000 1999/2009 12,000'-DP US GOM Shell Early Mar 2011 Early May 2011 155-157 Standby/Suspension rate. Subsea System has been certified. Early May 2011 Late Nov 2014 461-463 34 Noble Jim Day Bingo 9000 1999/2009 12,000'-DP US GOM Shell Mid Feb 2011 Late May 2011 155-157 Letter of intent. Standby/Suspension rate. Subsea System has been certified. US GOM Shell Early Jun 2011 Late Jul 2011 241-243 Letter of intent. Standby/Suspension rate. US GOM Shell Early Aug 2011 Late Jan 2012 484-486 Letter of intent. Eligible for a maximum 15% bonus. Beginning the sooner of 8/01/2011 or Shell securing a drilling permit for use of the unit. Noble Amos Runner (a) Noble EVA 4000™ 1982/1999 8,000' US GOM LLOG Mid Oct 2010 Early Jul 2011 334-336 Subsea System has been certified. Noble Jim Thompson (a, i) Noble EVA 4000™ 1984/1999 6,000' US GOM Shell Early Feb 2011 Early Apr 2011 84-86 Standby/Suspension rate. 3 US GOM Shell Early Apr 2011 Late Nov 2014 359-361 Eligible for a maximum 15% bonus. Subsea System has been certified. Noble Paul Romano (a) Noble EVA 4000™ 1981/1998 6,000' US GOM Shipyard Mid Jun 2010 - Available. The unit is currently warm stacked. Subsea System has been certified. Noble Driller (i) Aker H-3 Twin Hull S1289 Column 1976/2007 5,000' US GOM Shell Early Feb 2011 Early Jul 2011 84-86 Standby/Suspension rate. Subsea System is in the certification process. US GOM Shell Late Jul 2011 LateJun 2013 382-384 Timing of resumption of operations at full dayrate estimated based on customer information regarding their ability to obtain necessary permits and is subject to change. Plus five one-year options. Noble Lorris Bouzigard (b) Pentagone 85 1975/2003 4,000' US GOM Shipyard Early Oct 2010 - The unit is currently cold stacked. U.S. Gulf of Mexico Submersibles (2) Noble Joe Alford Pace Marine 85G 1982/2006 70’-C US GOM Shipyard Mid Sep 2009 - Cold Stacked. Noble Lester Pettus Pace Marine 85G 1982/2007 70’-C US GOM Shipyard Early Jun 2009 - Cold Stacked. Mexico Semisubmersible (1) (c) Noble Max Smith Noble EVA 4000™ 1980/1999 7,000' Bay of Campeche Pemex Early Aug 2008 Late Jul 2011 483-485 We have received a request for an extension of the current contract with a start date of Early August 2011, which subject to finalizing the contract, would extend the contract to Early Mar 2012. 13 Mexico Jackups (12) (c, d) Noble Bill Jennings MLT Class 84-E.R.C. 1975/1997 390’-IC Bay of Campeche Pemex Mid Mar 2011 Late Dec 2011 99-101 10 Noble Eddie Paul MLT Class 84-E.R.C. 1976/1995 390’-IC Bay of Campeche Pemex Late Jun 2011 Late Dec 2011 99-101 Noble Leonard Jones MLT Class 53-E.R.C. 1972/1998 390’-IC Bay of Campeche Pemex Mid Mar 2011 Mid Dec 2011 99-101 1 Noble Johnnie Hoffman Baker Marine BMC 300 1976/1993 300’-IC US GOM Shipyard Late Dec 2010 Late May 2011 - Bay of Campeche Pemex Late May 2011 Late Dec 2012 79-81 Noble Gene Rosser Levingston Class 111-C 1977/1996 300’-IC US GOM Shipyard Late Dec 2010 Mid Apr 2011 - Bay of Campeche Pemex Late Apr 2011 Late Dec 2011 79-81 Noble John Sandifer Levingston Class 111-C 1975/1995 300’-IC Mexico Shipyard Mid Feb 2011 Mid Apr 2011 - Bay of Campeche Pemex Mid Apr 2011 Late Dec 2012 82-84 Noble Lewis Dugger Levingston Class 111-C 1977/1997 300’-IC US GOM Shipyard Mid Nov 2010 Late Apr 2011 - We were recently informed by our customer that the contract commencement date changed from Late April 2011 to Late June 2011, which is the date our customer officially accepted the unit. We do not agree with our customer’s position and are in discussions, but pending resolution we do not plan to recognize the revenue for this period. Bay of Campeche Pemex Late Jun Early Dec 2012 82-84 10 Noble Sam Noble Levingston Class 111-C 300’-IC Bay of Campeche Pemex Mid Jul 2011 Late Dec 2011 80-82 Noble Roy Butler F&G L- 1982/1998 250’-IC (f) Bay of Campeche Pemex Late July 2010 Mid Apr 2011 62-64 Bay of Campeche Pemex Mid Apr 2011 Late May 2011 57-59 US GOM Shipyard Early Jun 2011 Late Sept 2011 - Leg upgrade to increase water depth rating to 300'. 30 6 86 Noble Earl Frederickson MLT Class 82-SD-C 1979/1999 250’-IC Bay of Campeche Pemex Late Dec 2010 Late Apr 2011 - Bay of Campeche Pemex Early May 2011 Mid Sept 2011 57-59 Noble Tom Jobe MLT Class 82-SD-C 250’-IC Bay of Campeche Pemex Early Feb 2010 Early May 2011 79-81 This contract commenced 8/07/2008. The contract reprices every three months based on an index of jackup rates in seven international regions. On 2/07/2010, the contract repriced at a new dayrate of $79k-$81k. Bay of Campeche Pemex Early May 2011 Early Dec 2011 74-76 On 5/07/2011, the contract repriced at a new dayrate of $74k-$76k. The next date on which the contract is expected to reprice is 8/07/2011. 4 18 Noble Carl Norberg MLT Class 82-C 1976/2003 250'-IC Bay of Campeche Pemex Early Mar 2011 Late Jul 2011 57-59 Changes from last Fleet Status Report denoted by Red, Bold, Underlined type. Page 1 of 4 NOBLE CORPORATION AND SUBSIDIARIES FLEET STATUS REPORT - July 6, 2011 Approximate actual & estimated unpaid down time days * RIG RIG DESIGN YEAR BUILT / REBUILT WATER DEPTH LOCATION OPERATOR ESTIMATED CONTRACT START DATE ESTIMATED CONTRACT EXPIRATION DATE FULL CONTRACT DAYRATE ($000) COMMENTS 2Q-11 3Q-11 3Q-11 4Q-11 A A E E Brazil Semisubmersibles (4) (c )(h) Noble Dave Beard (b) F&G 9500 Enhanced Pacesetter 1986/2008 10,000'-DP Brazil Petrobras Mid Mar 2010 Mid Mar 2015 219-221 Eligible for a maximum 15% performance bonus. 50 2 15 Noble Clyde Boudreaux (a) F&G 9500 Enhanced Pacesetter 1987/2007 10,000' US GOM Shipyard Mid Dec 2010 Early Apr 2011 - Subsea System has been certified. Brazil Shell Early Apr 2011 Early Apr 2012 289-291 Plus $6 million mobilization fee. Eligible for a maximum 15% performance bonus. 21 Noble Paul Wolff Noble EVA 4000™ 1981/1999/ 2006 9,200'-DP Brazil Petrobras Early Nov 2009 Early Nov 2014 427-429 Eligible for a maximum 15% performance bonus. Timing of survey subject to change. 37 10 Noble Therald Martin (b) Pentagone 85 1977/2004 4,000' Brazil Petrobras Mid Oct 2010 Mid Oct 2015 269-271 Eligible for a maximum of 10% performance bonus. 3 45 Brazil Drillships (3) (c )(h) Noble Roger Eason (b) NAM Nedlloyd-C 1977/2005 7,200'-DP Brazil Petrobras Mid Mar 2010 Late Feb 2012 346-348 Eligible for a maximum of 15% performance bonus. Brazil Petrobras Late Feb 2012 Mid Oct 2012 89-91 Anticipate entering the shipyard for +/- 240 days for rig modifications, regulatory inspection, and sea trials, of which 150 days are expected to be paid at a dayrate of $89k-$91k. 19 Brazil Petrobras Mid Oct 2012 Mid Aug 2016 346-348 Eligible for a maximum of 15% performance bonus. Noble Leo Segerius (b) Gusto Engineering Pelican Class 1981/2002 5,600’-DP Brazil Petrobras Late Jun 2009 Early Feb 2011 300-302 Eligible for a maximum of 15% performance bonus. Brazil Petrobras Early Feb 2011 Late Dec 2011 89-91 Anticipate +/- 240 days beginning in Early March 2011 for rig modifications, regulatory inspection, and sea trials, of which 150 days are expected to be paid at a dayrate of $89k-$91k. 91 6 25 3 Brazil Petrobras Late Dec 2011 Late Jan 2016 300-302 Eligible for a maximum of 15% performance bonus. Noble Muravlenko Gusto Engineering Pelican Class 1982/1997 4,900’-DP Brazil Petrobras Early May 2009 4Q 2011 289-291 Eligible for a maximum of 15% performance bonus. Brazil Petrobras 4Q 2011 Mid May 2015 289-291 Eligible for a maximum of 15% performance bonus. Received Petrobras Board approval to swap the Noble Phoenix for the Noble Muravlenko to complete current Noble Muravlenko contract. Expect substitution to take place in 4Q 2011. Noble Muravlenko shipyard upgrade project cancelled. 5 North Sea Semisubmersible (1) Noble Ton van Langeveld Offshore Co. SCP III Mark 2 1979/2000 1,500' United Kingdom Centrica/Maersk Early Dec 2010 Late Nov 2011 246-248 Plus two fixed-priced options. North Sea/Mediterranean Semisubmersible (1) Noble Homer Ferrington F&G 9500 Enhanced Pacesetter 1985/2004 Israel ExxonMobil / Noble Energy Mid Apr 2009 Mid Apr 2012 504-506 Assignment to Repsol which began Mid Mar 2011 until Mid June 2011. Assignment to Noble Energy began Late June 2011. 3 North Sea Jackups (8) Noble Hans Deul F&G JU-2000E 400'-IC United Kingdom Shell Early Feb 2011 Early Feb 2013 174-176 3 Noble Julie Robertson Baker Marine Europe Class 1981/2001 390'-IC (e) United Kingdom Centrica Early Apr 2011 Late Mar 2012 88-90 Noble Al White CFEM T-2005-C 1982/2005 360’-IC Netherlands Total Early Dec 2010 Early Jun 2011 111-113 Netherlands Total Early Jun 2011 Early Dec 2011 95-97 Netherlands Total Early Dec 2011 Early Oct 2012 101-103 Noble Byron Welliver CFEM T-2005-C 300’-IC Germany ABB Early Mar 2011 Early May 2011 64-66 Accommodation work. Plus four one-week priced options. Netherlands Gaz de France Early May 2011 Late May 2011 79-81 2 Netherlands Chevron Early Jun 2011 Late Nov 2011 88-91 United Kingdom Centrica Early Dec 2011 Early Mar 2012 90-92 Three well contract, estimated +/- 120 days. Noble Lynda Bossler MSC/CJ-46 250’-IC Netherlands Gaz de France/Wintershall Early Nov 2010 Early Apr 2011 79-81 Plus a 35-day priced option. Netherlands Dana (KNOC) Early Apr 2011 Mid Dec 2011 87-89 Plus one 40-day priced option. Netherlands Gaz de France Mid Dec 2011 Early May 2012 104-106 Two well contract, estimated +/- 140 days. Noble Piet van Ede MSC/CJ-46 250’-IC Netherlands Gaz de France Late Nov 2010 Late Nov 2011 85-87 Noble Ronald Hoope MSC/CJ-46 250’-IC Netherlands Gaz de France Mid Dec 2010 Late Dec 2011 86-88 Noble George Sauvageau NAM Nedlloyd-C 250’-IC Netherlands Wintershall Early Jan 2011 Late Dec 2011 91-93 West Africa Drillship (1) Noble Duchess Conversion 1,500' Nigeria Shipyard Early Nov 2010 - Available. The unit is currently cold stacked. West Africa Jackups (5) (c ) Noble Percy Johns F&G L- 1981/1995 300’-IC Nigeria ExxonMobil Early Jul 2010 Mid Mar 2011 84-86 2-years firm plus a 1-year priced option; which is subject to a 240-day notice of cancellation. We experienced a fire on March 19, 2011 on the rig and anticipate +/- five months of downtime to complete the repairs. 91 6 86 Nigeria Shipyard Mid Mar 2011 Late Sept 2011 - Rig was swapped for Noble Lloyd Noble to perform under contract with ExxonMobil inMid Jun 2011. Nigeria ExxonMobil Early Oct 2011 Late Jun 2012 84-86 Noble Tommy Craighead F&G L- 1982/2003 300’-IC Cameroon EurOil Early May 2010 Late June 2011 89-91 Entered the shipyard in Late June 2011 for regulatory inspection and upgrades. 7 6 71 Noble Ed Noble MLT Class 82-SD-C 1984/2003 250’-IC Nigeria ExxonMobil Early Jul 2010 Late Jun 2012 84-86 2-years firm plus a 1-year priced option; which is subject to a 240-day notice of cancellation. 4 5 Noble Lloyd Noble MLT Class 82-SD-C 1983/1990 250’-IC Cameroon Shipyard Early Jan 2011 Early Jun 2011 - Available. Nigeria ExxonMobil MidJun Late Sept 2011 84-86 Rig was swapped for Noble Percy Johns to perform under contract with ExxonMobil inMid Jun 2011. Noble Don Walker Baker Marine BMC 150-SD 1982/1992 150’-IC Cameroon Shipyard Mid Mar 2009 - Available. The unit is currently cold stacked. Changes from last Fleet Status Report denoted by Red, Bold, Underlined type. Page 2 of 4 NOBLE CORPORATION AND SUBSIDIARIES FLEET STATUS REPORT - July 6, 2011 Approximate actual & estimated unpaid down time days * RIG RIG DESIGN YEAR BUILT / REBUILT WATER DEPTH LOCATION OPERATOR ESTIMATED CONTRACT START DATE ESTIMATED CONTRACT EXPIRATION DATE FULL CONTRACT DAYRATE ($000) COMMENTS 2Q-11 3Q-11 3Q-11 4Q-11 A A E E Arabian Gulf Jackups (14) (c ) Noble Scott Marks F&G JU-2000E 400'-IC UAE (Hamriyah) Shipyard Mid Jan 2011 Late Jun 2011 - Mobilization and contract preparation. 71 Saudi Arabia Saudi Aramco Early Jul 2011 Early Jul 2014 236-238 Plus lump sum mobilization and capital upgrades. Customer may cancel this contract for convenience with 30 days notice, but must pay a termination fee of 50% of the dayrate for the remaining contracted time. Noble Roger Lewis F&G JU-2000E 400'-IC Saudi Arabia Saudi Aramco Early Mar 2011 Early Mar 2014 131-133 Plus lump sum mobilization and capital upgrades. Customer may cancel this contract for convenience with 30 days notice, but must pay a termination fee of 50% of the dayrate for the remaining contracted time. Noble Jimmy Puckett F&G L- 1982/2002 300'-IC Qatar RasGas Early Apr 2010 Early Apr 2012 71-73 Contract is subject to 120-day notice of cancellation. Plus a two-year priced option. Noble Gus Androes Levingston Class 111-C 1982/2004 300'-IC Qatar Maersk Oil Qatar Mid Dec 2010 Late Sept 2011 52-54 Accommodation work. Noble Harvey Duhaney Levingston Class 111-C 1976/2001 300'-IC Qatar Total Early Jun 2010 Early Dec 2011 59-61 Contract is subject to a 60-day notice of cancellation. Plus two six-month priced options. Noble Alan Hay Levingston Class 111-C 1980/2005 300'-IC UAE (Dubai) Dubai Petroleum Mid Oct 2009 Mid Nov 2011 # Rate withheld at request of operator. Contract is subject to a 90-day notice of cancellation. UAE (Dubai) Dubai Petroleum Mid Nov 2011 Mid Nov 2014 # Rate withheld at request of operator. Contract is subject to a 270-day notice of cancellation after November 2012. Noble Roy Rhodes MLT Class 116-C 1979/2009 300’-IC Qatar Total E&P Qatar Mid Mar 2011 Late Apr 2011 74-75 UAE (Hamriyah) Shipyard Late Apr 2011 Late Jun 2011 - Contract preparation; including adding additional leg length. 61 328'-IC UAE (Ras Al Khalmah) RAK Al Khalij Late Jun 2011 Mid Aug 2011 88-90 Plus up to 150-day priced option. Oman RAK Petroleum Oman Mid Aug 2011 Early Jan 2012 92-94 Plus up to 200-day priced option. Noble Joe Beall Modec 300C-38 1981/2004 300'-IC Qatar McDermott Early Nov 2010 Early May 2011 53-55 Accommodation work. UAE (Hamriyah) Shipyard Early May 2011 Early Sept 2011 - Mobilization and contract preparation. 60 6 56 Saudi Arabia Saudi Aramco Early Sept 2011 Early Sept 2014 80-82 Plus lump sum mobilization and capital upgrades. Customer may cancel this contract for convenience with 30 days notice, but must pay a termination fee of 50% of the dayrate for the remaining contract time. Plus a one-year priced option. Noble David Tinsley Modec 300C-38 1981/2004 300'-IC UAE (Hamriyah) Shipyard Early Dec 2010 - Available. The unit is currently warm stacked. UAE (Dubai) Dubai Petroleum Mid Apr 2011 Mid Apr 2013 # Rate withheld at request of operator. Contract is subject to a 180-day notice of cancellation after April 2012. Noble Gene House Modec 300C-38 1981/1998 300'-IC Qatar Maersk Oil Qatar Early Jan 2011 Mid May 2011 49-51 Accommodation work. UAE (Hamriyah) Shipyard Mid May 2011 Early Sept 2011 - Mobilization and contract preparation. 42 6 56 Saudi Arabia Saudi Aramco Early Sept 2011 Early Sept 2014 80-82 Plus lump sum mobilization and capital upgrades. Customer may cancel this contract for convenience with 30 days notice, but must pay a termination fee of 50% of the dayrate for the remaining contract time. Plus a one-year priced option. Noble Charles Copeland MLT Class 82-SD-C 1979/2001 280’-IC UAE (Hamriyah) Shipyard Early Dec 2009 Late May 2011 - Available. The unit is currently warm stacked. Qatar Maersk Oil Qatar Late May 2011 Late Aug 2011 57-59 Accommodation work. Noble Chuck Syring MLT Class 82-C 1976/1996 250’-IC Qatar RasGas Early Feb 2010 EarlyJan 2012 47-49 Accommodation work. Dhabi II Baker Marine BMC 150 1982/2006 150'-IC UAE (Abu Dhabi) ADOC Mid Jul 2008 Mid Jul 2011 81-83 UAE (Abu Dhabi) ADOC Mid Jul 2011 Mid Jul 2013 54-56 Noble Dick Favor Baker Marine BMC 150 1982/2004 150'-IC UAE (Hamriyah) Shipyard Mid Feb 2010 - Available. The unit is currently cold stacked. India Jackups (4) (c, d) Noble Ed Holt Levingston Class 111-C 1981/2003 300’-IC India Jindal/ONGC Late Feb 2010 Late Feb 2015 54-56 Rig bareboat chartered to Jindal which is contracted with ONGC. Noble George McLeod F&G L- 1981/1995 300’-IC India Jindal/ONGC Early Jan 2009 Early Jan 2012 132-134 Rig bareboat chartered to Jindal which is contracted with ONGC. Noble Charlie Yester MLT Class 116-C 300’-IC India Jindal/ONGC Early Jun 2010 Early Jun 2013 49-51 Rig bareboat chartered to Jindal which is contracted with ONGC. Noble Kenneth Delaney F&G L- 1983/1998 300'-IC India Deepwater Drilling/ONGC Early Oct 2010 Late Sep 2013 49-51 Rig bareboat chartered to Deepwater Drilling which is contracted with ONGC. Southeast Asia Drillship (2) Noble Phoenix Gusto Engineering Pelican Class 1979/2009 5,000' DP Shipyard & In-transit & acceptance testing Noble Mid Mar 2011 4Q 2011 - Received Petrobras Board approval to swap the Noble Phoenix for Noble Muravlenko to complete current Noble Muravlenko contract. Expect substitution to take place in 4Q 2011. 91 6 86 Noble Discoverer Arctic Class Hull ICE-05; Sonat Discoverer Class 1976/2009 1,000' New Zealand Shell Early Jan 2011 Late Dec 2011 154-156 On April 25, 2011, the Noble Discoverer was operating off the coast of New Zealand when a severe weather event occurred. In anticipation of the severe weather, and in accordance with established procedures for severe weather events, the Noble Discoverer suspended drilling operations, ecured and disconnected from the well. Due to the severe weather, the riser and the lower marine riser package were damaged and released from the vessel. We believe we are entitled to continue receiving dayrate from our customer until repairs are complete. Plus two one-year priced options. Changes from last Fleet Status Report denoted by Red, Bold, Underlined type. Page 3 of 4 NOBLE CORPORATION AND SUBSIDIARIES FLEET STATUS REPORT - July 6, 2011 Approximate actual & estimated unpaid down time days * RIG RIG DESIGN YEAR BUILT / REBUILT WATER DEPTH LOCATION OPERATOR ESTIMATED CONTRACT START DATE ESTIMATED CONTRACT EXPIRATION DATE FULL CONTRACT DAYRATE ($000) COMMENTS 2Q-11 3Q-11 3Q-11 4Q-11 A A E E Newbuild Drillship (7) Noble Globetrotter I - Newbuild Globetrotter Class 10,000'-DP Dalian, China - STX / Netherlands - Huisman Shipyard Late Dec2011 - In-transit & acceptance testing Late Dec 2011 Early Feb 2012 - US GOM Shell MidFeb 2012 MidFeb 2022 409-411 Contract is at a fixed dayrate the first five years and is eligible for a 15% performance bonus. During the second five years, the unit will earn a dayrate based on a market index and also be eligible for a 15% performance bonus. Noble Globetrotter II - Newbuild Globetrotter Class 10,000'-DP Dalian, China - STX / Netherlands - Huisman Shipyard Early Jun 2013 - In-transit & acceptance testing Early Jun 2013 Late Oct 2013 - TBA Shell Early Nov 2013 Late Oct 2023 409-411 Contract is at a fixed dayrate the first five years and is eligible for a 15% performance bonus. During the second five years, the unit will earn a dayrate based on a market index and also be eligible for a 15% performance bonus. Noble Bully I (g) - Newbuild GustoMSC Bully PRD 12000 8,200'-DP Keppel Shipyard Mid Aug 2011 In-transit & acceptance testing Mid Aug 2011 Early Dec2011 US GOM Shell Early Dec2011 Early Dec2016 440-445 Plus four 1-year priced options. Noble Bully II (g) - Newbuild GustoMSC Bully PRD 12000 8,200'-DP Keppel Shipyard Late Oct 2011 In-transit & acceptance testing Late Oct 2011 Late Jan 2012 Actual start-up time will be influenced by the length of the customs importation process. Brazil Shell Early Feb2012 Early Feb2022 440-445 Contract is at a fixed dayrate the first five years. During the second five years, the unit will earn a dayrate based on a market index. HHI Drillship I - Newbuild Gusto P10,000 12,000'-DP Korea Shipyard 2Q2013 In-transit & acceptance testing 2Q2013 2ndHalf of 2013 TBA TBA Shell 2ndHalf of 2013 Late 2018 409-411 Received Letter of Intent. Eligible for a 15% performance bonus. Drilling contract term will be 5 1/2 years. HHI Drillship II - Newbuild Gusto P10,000 12,000'-DP Korea Shipyard 4Q 2013 In-transit & acceptance testing 4Q2013 TBA TBA TBA TBA TBA TBA HHI Drillship III - Newbuild Gusto P10,000 12,000'-DP Korea Shipyard 2Q2014 In-transit & acceptance testing 2Q2014 TBA TBA TBA TBA TBA TBA Fixed price option for one additional drillship. The option must be declared by late August 2011 for delivery in 2014. Newbuild Jackups (4) Noble Jackup I - Newbuild F&G JU-3000N 400'-IC Jurong Shipyard 4Q 2012 Options for up to two additional units which must be exercised by January 1, 2012. In-transit & acceptance testing 1Q2013 TBA Each option unit may be priced individually and is priced based on the original unit price, plus a potential escalation factor, with future deliveries scheduled in six-month increments beginning in late 2014. TBA TBA TBA TBA TBA Noble Jackup II - Newbuild F&G JU-3000N 400'-IC Jurong Shipyard 2Q2013 In-transit & acceptance testing 3Q2013 TBA TBA TBA TBA TBA TBA Noble Jackup III - Newbuild F&G JU-3000N 400'-IC Jurong Shipyard 4Q2013 In-transit & acceptance testing 4Q 2013 TBA TBA TBA TBA TBA TBA Noble Jackup IV - Newbuild F&G JU-3000N 400'-IC Jurong Shipyard 1Q2014 In-transit & acceptance testing 1Q2014 TBA TBA TBA TBA TBA TBA Other (1) Noble Seillean - FPSO A1 Floating Production & Storage Installation LMC, category 2B ship 1989/2008 6,500'-DP US GOM Late Oct 2010 - Available. The unit is currently warm stacked. 44 66 (a) Unit has been upgraded to the NC-5SM mooring standard. (b) Rig utilizes the Aluminum Alloy Riser technology. (c) In various market segments, the Company contracts with certain parties for the provision of certain local services and advice. Compensation paid to such parties by the Company typically is based on a percentage of the drilling contract’s daywork operating rate, and the Company accounts for such payments in its financial statements in the contract drilling services operating costs and expenses line item. 2011 Total: (includes: planned shipyard and downtime days only.) (d) Listed rigs are modified bareboat charter; cost structure varies by region. Definitions of Date Ranges: (e) Leg extensions fabricated to enable the rig to operate in up to 390' of water in a non-harsh environment. Early: 1st - 10th (f) Rig is currently equipped to operate in 250' of water. Leg extensions fabricated to enable the rig to operate in up to 300' of water. Mid: 11th - 20th (g) Commitment split 50/50 - Joint Venture between Shell and Noble Corp. Late: 21st - End of Month (h) The drilling contract provides the client with the right to terminate the contract in the event of excessive downtime. (i) In June 2010, Noble and Shell agreed to an arrangement to address the current situation in the U.S. Gulf of Mexico relating to the limitation on certain deepwater drilling activities including Shell’s inability to obtain necessary permits from the U.S. BOEMRE. The agreement allowed Shell to suspend the contracts, if necessary, on any rigs currently operating or anticipated to operate in the U.S. Gulf of Mexico during the imposed restriction. In exchange, Shell agreed to pay a reduced suspension rate designed to support Noble's personnel as well as certain operational support costs. The term of the contracts will be extended for a length of time equal to any suspension period at the original contract dayrate. * A Actual approximate downtime incurred during the quarter indicated as of the report date; E Estimated additional downtime days expected to occur as of the report date. NOTE: In certain cases, we may have rights against our customers that may result in payment for days which we currently have estimated as downtime. # Rate withheld at request of operator. Changes from last Fleet Status Report denoted by Red, Bold, Underlined type. Page4 of 4
